         Case 1:18-cv-07831-PAC Document 58 Filed 06/06/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 IRENE POLITIS,

      PLAINTIFF,

                                  -- against --                Case No. 1:18-cv-07831 (PAC)

 THE TRUSTEES OF COLUMBIA UNIVERSITY
 IN THE CITY OF NEW YORK AND THOMAS
 HARFORD,

      DEFENDANTS.


               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Plaintiff, by her undersigned counsel and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby

voluntarily dismisses the claims made in this action against Defendants with prejudice and without

an award of costs to any party.


Dated: June 6, 2019                                  SANFORD HEISLER SHARP, LLP



                                                     By:
                                                     David Sanford, Esq.
                                                     Sanford Heisler Sharp, LLP
                                                     1350 Avenue of the Americas, 31st Floor
                                                     New York, NY 10019
                                                     Fax: 646.402.5650
                                                     Email: dsanford@sanfordheisler.com

                                                     Attorneys for Plaintiff
